The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: the information in paragraph [0001] is incomplete.  The intervening/parent application information and current status are needed.  
Appropriate correction is required.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 12, 14-16, 18, 22-23, 28, 35-36, 40, 43-44, 46, 50, 52, 61, 69-70 and 86-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,744,533 or claims 1-22 of US Patent No. 10,821,439 in view of Jeon (US 2013/00074613, Southern (US 2009/0098541) or Wang (US 2003/0032002).  Examiner notes that claim 19 of US Patent No. 9,744,533 and claim 15 of US Patent No. 10,821,439 require a functional moiety that specifically binds to said target micro-objects in the sequestration pen.  The instant claims are of a scope that is broader than the patented claims except for the requirement of a tapered or chamfered opening.    
In the Jeon patent publication a micro-fluidic device includes a filter case, a first capture array and a second capture array. The filter case includes an inlet for introducing a sample containing different kinds of targets, an outlet for discharging the sample and a channel extending between the inlet and the outlet. The first capture array is arranged in an upstream portion of the channel, the first capture array including a plurality of first forward funnels arranged along a direction orthogonal to a flow direction of the sample so as to capture the different kinds of targets. The second capture array is arranged in a downstream portion of the channel, the second capture array including a plurality of second forward funnels arranged along the direction orthogonal to the flow direction of the sample so as to capture the different kinds of targets.  
In the patent publication Southern teaches a device for individually analyzing cells of interest, comprising (a) a channel for receiving the contents of a cell of interest, wherein the channel has an input end and an output end, and (b) a cell trapping site in proximity to the input end of the channel, wherein (i) the input end of the channel is adapted such that an intact cell of interest cannot enter the channel; and (ii) the channel contains one or more analytical components for analyzing the contents of the cell of interest.  In use, a cell is applied to the device, where it is trapped by the cell trapping means.  The cell cannot enter the channel intact, but its contents can be released in situ to enter the channel's input end. The contents can then move down the channel, towards the output end, and they encounter the immobilized reagents, thereby permitting analysis of the cell contents.  Paragraph [0044] teaches that the cell trapping sites can take various forms, provided that they can trap a cell such that its contents can be released for entry to an analysis channel.  In a simple device, the cell trapping site could be the entrance to the analysis channel at its input end.  It is known, for instance, to trap cells on the end of a glass micropipette.  In general, however, the cell trapping sites will take the form of a tapered inlet before the input end of an analysis channel, having a larger diameter that a cell can enter and a smaller diameter that a cell cannot leave (e.g. diameters of 15 µm and 3 µm for a human lymphocyte).  Thus a cell can enter the tapered inlet, but it cannot continue into the analysis channel, as reported in reference 9. The smaller diameter of the taper can lead straight into an analysis channel.  The taper can be in one dimension or in two dimensions e.g. a taper could have a constant height and a narrowing width (figure 15A; also figure 35), or can have narrowing height and width (figure 15B). The taper can be linear (e.g. figure 2) or non-linear (e.g. figure 70).  It can be smooth or stepped.  Further advantages of a tapered cell trapping means arise from the ability to extend a small portion of the cell down the taper.  
  In the patent publication Wang teaches that methods and devices for screening a single cell or a small group of cells for a desired biological activity.  In particular, the invention provides for delivering cell(s) to a plurality of cell isolation regions of a cell isolation device, transferring cell(s) to a plurality of wells of a cell expansion device and then detecting the potential desired biological activity of the cell(s).  Each of the receptacles comprise a recess sized to isolate a single cell or small group of cells and each of the wells encompass a cavity that provides sufficient volume for cell proliferation.  Paragraph [0043] teaches that the invention contemplates both the isolation of a single cell 30 and small groups of cells 30.  In certain embodiments it may be preferable to isolate a single cell 30. Examples of such embodiments include the embodiments of figures 9A and 9B, which respectively show alternative embodiments of cell isolation region 20a.  The embodiments of cell isolation device 10a in these figures, show cell isolation region 20a that is defined by a microwell portion 52.  The microwell portion 52 may adjoin accessory delivery portions including a conical portion 51.  Additionally, in the embodiments of figures 8 and 9A, another accessory delivery portion, top cylindrical portion 50, may adjoin conical portion 51, which in turn, adjoins the bottom microwell portion 52.  The dimensions of the accessory delivery portions 50 and 51 and the cell isolation region, microwell portion 52, may include any dimensions that allow for cells to be added to the cell isolation regions 20a en masse yet permit only a single cell to settle into microwell portion 52 of cell isolation region 20a.  Preferably, as depicted in figure 9B, the cylindrical portion 50 (in embodiments including portion 50) has a diameter of about 2 millimeters (mm) and a depth of about 3 mm; the conical portion 51 has a depth of about 1 mm; and the microwell portion 52 has a diameter of about 10 microns (µm) to about 50 µm and a depth of about 10 µm to about 50 µm.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the patented invention with a conical/funnel shape opening or a tapered opening as taught by Jeon, Southern or Wang because such openings are known in the art and help to facilitate the capture/isolation of cellular material as taught by Jeon, Southern or Wang.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to microfluidic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797